                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

RAYMOND LEE KYLE,

                      Plaintiff,                    Case No. 1:19-cv-353
v.                                                  Honorable Robert J. Jonker
GREGORY SKIPPER et al.,

                      Defendants.
____________________________/

                                            OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Sun, Wixson, Schneider, and Zammaron.

                                            Discussion

              I.      Factual allegations

              Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Michigan Reformatory (RMI) in Ionia, Michigan. The events about which he
complains occurred at that facility. Plaintiff sues the following MDOC employees at RMI:

Chaplain Unknown Rodenault; Warden Gregory Skipper; Prisoner Counselors Michael Sun and

Todd C. Wixson; Assistant Residential Unit Supervisor Steven E. Schneider; and mailroom worker

Unknown R. Zammaron.

               Plaintiff alleges that RMI has music equipment. Plaintiff wanted to use the music

equipment, specifically the drums. He requested a callout for that purpose. On December 30,

2017, Defendant Rodenault met with Plaintiff and informed him that the drums were available to

inmates that attend Christian services. The chaplain explained that the only way Plaintiff could

use them would be to sign off as an adherent of the Nation of Islam and instead attend Christian

services. Plaintiff filed a grievance regarding the matter.

               Defendant Skipper, then a deputy warden, interviewed Plaintiff regarding the

grievance on January 11, 2018. Plaintiff explained that the music equipment should be for all

prisoners and that his religious preference should have no bearing on his ability to use the

equipment.

               Plaintiff received the Step I response to his grievance seven days later. He claims

that Defendant Skipper prepared a response that deceitfully recharacterized Plaintiff’s claim. The

response indicates that Plaintiff was not permitted access to the drums because the drums are not

a critical part of the Muslim services.

               After the Step I response, Plaintiff claims that Defendant Rodenault pulled him

aside and stated the following:

       These rules regarding the music equipment may not be fair, but they are the rules.
       You are like a truck stuck in the mud spinning your wheels going nowhere. This
       administration is on my side, do you know where you are? If you proceed with your
       complaint, you will regret it.

(Compl., ECF No. 1, PageID.10.)


                                                 2
               Plaintiff attempted to clarify the nature of his complaint at the second step. He

noted that his complaint was not that he could not use the drums for religious purposes; rather, he

complained because he was denied access to the musical equipment because of his religious

preference. Defendant Skipper denied the grievance at Step II explaining that the drums are not

generally available, they are only available if they are essential for religious services.

               Plaintiff’s remaining claims against Defendants Sun, Schneider, Wixson, and

Zamarron are based upon those Defendants’ failure to properly process his grievance. Specifically,

Plaintiff claims that those Defendants intercepted Plaintiff’s outgoing mail to prevent Plaintiff

from exhausting his state administrative remedies. Additionally, Defendants Sun, Schneider, and

Wixson allegedly misled Plaintiff into believing he was required to use the Interdepartmental Mail

Run (ID mail) system to process his Step III Grievance.

               Plaintiff claims that Defendant Rodenault violated Plaintiff’s First and Fourteenth

Amendment rights by requiring Plaintiff to change his religious preference to use the drums,

threatening Plaintiff, and by deceitfully recharacterizing Plaintiff’s grievance. Plaintiff claims that

Defendant Skipper also violated Plaintiff’s First Amendment right to petition the government and

the Fourteenth Amendment when Skipper recharacterized Plaintiff’s complaint and acted as the

Step II respondent where he had already considered the grievance and responded at Step I. Plaintiff

claims further that Skipper’s conduct gave rise to causes of action under state law.

               Plaintiff claims that Defendants Sun, Schneider, Wixson, and Zamarron violated

Plaintiff’s First Amendment right to petition the government when they interfered with the

processing of his grievance, particularly by misrepresenting the proper use of the mail to process

the grievance at Step III and then intercepting the mail. Plaintiff claims further that Defendant

Wixson’s conduct gave rise to a cause of action under state law.



                                                  3
               Plaintiff seeks a declaratory judgment stating that Defendants violated his

constitutional rights, compensatory damages of $250,000, mental and emotional damages of

$1,500,000, punitive damages of $1,500,000, and injunctive relief compelling Defendant Skipper

to make the drums available to all prisoners and to set up a clear procedure for processing and

tracking interdepartmental mail.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the




                                                  4
Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                 To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                 III.    Constitutional Right to Pursue a Grievance

                 Plaintiff claims that Defendants’ interference with the processing of his grievance

violated Plaintiff’s First Amendment right to petition the government for redress. The amendment

stops the government from generally prohibiting expressions in the form of petitions for redress

and from imposing sanctions on one who petitions for redress. Smith v. Arkansas State Highway

Emp., Local 1315, 441 U.S. 463, 464 (1979). In Apple v. Glenn, 183 F.3d 477 (6th Cir. 1999), the

Sixth Circuit explained the nature of the right:

          The First Amendment guarantees “the right of the people . . . to petition the
          Government for a redress of grievances.” U.S. Const. amend. I. “The right to
          petition is cut from the same cloth as the other guarantees of that Amendment, and
          is an assurance of a particular freedom of expression.” McDonald v. Smith, 472
          U.S. 479, 482 (1985). The First Amendment protects Apple’s right to petition, but
          his suit is founded completely on a mistaken reading of that Amendment. A
          citizen’s right to petition the government does not guarantee a response to the
          petition or the right to compel government officials to act on or adopt a citizen’s
          views.

Apple, 183 F.3d at 479; see also BPNC, Inc. v. Taft, 147 F. App’x 525, 531 (6th Cir. 2005) (“The

purpose of the Petition Clause, though, is to ensure that citizens may communicate their will

through direct petition to the legislature and government officials.”). Thus, Plaintiff has a First
                                                   5
Amendment right to file grievances against prison officials, Herron v. Harrison, 203 F. 3d 410,415

(6th Cir. 2000), but the amendment does not require the government to consider, respond to, or

grant relief on that grievance.

               Plaintiff’s allegations reveal that he is trying to expand his right to petition for

redress—to complain about prison officials—into a right to compel those officials to listen, or at

least to follow their own procedures. The protections afforded by the right to petition are not that

broad. It is a right of expression, not a right to process following the expression. “[A] state has

no federal due process obligation to follow all of its own grievance procedures . . . .” Carlton v.

Jondreau, 76 F. App’x 642, 644 (6th Cir. 2003). An inmate does not have a constitutionally

protected interest in a jail or prison grievance procedure or the right to an effective procedure.

Walker v. Michigan Dep’t of Corrections, 128 F. App’x 441, 445 (6th Cir. 2005) (“All circuits to

consider this issue have also found that there is no constitutionally protected due process right to

unfettered access to prison grievance procedures.”) (listing cases); Argue v. Hofmeyer, 80 F. App’x

427, 430 (6th Cir. 2003) (“[T]here is no inherent constitutional right to an effective prison

grievance procedure.”); Mahammad v. Serett, No. 88-5396, 1988 WL 113996 at *1 (6th Cir. Oct.

24, 1988) (“[I]nmate grievance procedures are not constitutionally required in state prison systems,

therefore, the defendant's alleged failure to follow grievance procedures does not give rise to a

§ 1983 claim.”). Section 1983 liability may not be imposed simply because a supervisor denied

an administrative grievance or failed to act based upon information contained in a grievance. See

Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999).

               Even if Defendants stalled Plaintiff’s pursuit of the grievance procedure after the

second step, such conduct does not rise to the level of a blanket prohibition on submitting petitions




                                                 6
for redress that implicates the First Amendment. Indeed, Plaintiff’s continuing ability to petition

for redress is underscored by his pro se invocation of the judicial process.

               Plaintiff complains that Defendants ignored their own policies and rules when they

allegedly refused to process his grievance at the third step. Defendants’ failure to comply with an

administrative rule or policy, however, does not itself rise to the level of a constitutional violation.

Laney v. Farley, 501 F.3d 577, 581 n.2 (6th Cir. 2007); Brody v. City of Mason, 250 F.3d 432, 437

(6th Cir. 2001); Smith v. Freland, 954 F.2d 343, 347-48 (6th Cir. 1992); Barber v. City of Salem,

953 F.2d 232, 240 (6th Cir. 1992); McVeigh v. Bartlett, No. 94-23347, 1995 WL 236687, at *1

(6th Cir. Apr. 21, 1995) (failure to follow policy directive does not rise to the level of a

constitutional violation because policy directive does not create a protectible liberty interest).

Section 1983 is addressed to remedying violations of federal law, not state law. Lugar v.

Edmondson Oil Co., 457 U.S. 922, 924 (1982); Laney, 501 F.3d at 580-81. Moreover, Defendants’

actions or inactions with respect to processing Plaintiff’s grievance at the third step do not

constitute a sanction on Plaintiff for expressing his complaint.

               Imposing a sanction in response to a grievance is retaliatory action that may violate

the First Amendment. Retaliation based upon a prisoner’s exercise of his or her constitutional

rights, such as the right to petition the government for redress, violates the Constitution. See

Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc). In order to set forth such a

First Amendment retaliation claim, a plaintiff must establish that: (1) he was engaged in protected

conduct; (2) an adverse action was taken against him that would deter a person of ordinary firmness

from engaging in that conduct; and (3) the adverse action was motivated, at least in part, by the

protected conduct. Id. Moreover, a plaintiff must be able to prove that the exercise of the protected

right was a substantial or motivating factor in the defendant’s alleged retaliatory conduct. See



                                                   7
Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd.

of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

               Plaintiff mentions the word retaliation in his complaint.              His allegations

demonstrate that he was engaged in protected conduct. The filing of a prison grievance is

constitutionally protected conduct for which a prisoner cannot be subjected to retaliation. See

Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001); Herron v. Harrison, 203 F.3d 410, 415

(6th Cir. 2000). However, he has failed to identify any adverse action that followed his filing of

the grievance. And he has failed to demonstrate that the Defendants were motivated by the

protected conduct if they undertook adverse action against him.

               Plaintiff offers some evidence of a retaliatory intent: Defendant Rodenault is

alleged to have said, “If you proceed with your complaint, you will regret it.” (Compl., ECF No.

1, PageID.10.) But Plaintiff does not tie that intent to any subsequent adverse action by Defendant

Rodenault. Indeed, Plaintiff does not tie the intent to any action at all, only the threat.

               A specific threat of harm may satisfy the adverse-action requirement if it would

deter a person of ordinary firmness from exercising his or her First Amendment rights, see, e.g.,

Thaddeus-X, 175 F.3d at 396, 398 (threat of physical harm); Smith v. Yarrow, 78 F. App’x 529,

542 (6th Cir. 2003) (threat to change drug test results). However, certain threats or deprivations

are so de minimis that they do not rise to the level of being constitutional violations. Thaddeus-X,

175 F.3d at 398; Smith, 78 F. App’x at 542. The threat Plaintiff alleges—“you will regret it”—is

too vague and non-specific to deter a person of ordinary firmness from engaging in protected

conduct.

               Plaintiff also references the possibility that Defendants’ actions, or inactions, may

have precluded him from exhausting his administrative remedies. Even if Plaintiff had been



                                                  8
improperly prevented from filing a grievance, his right of access to the courts to petition for redress

of his grievances (i.e., by filing a lawsuit) cannot be compromised by his inability to file

institutional grievances, and he therefore cannot demonstrate the actual injury required for an

access-to-the-courts claim. See, e.g., Lewis v. Casey, 518 U.S. 343, 355 (1996) (requiring actual

injury); Bounds v. Smith, 430 U.S. 817, 821-24 (1977). The exhaustion requirement only mandates

exhaustion of available administrative remedies. See 42 U.S.C. § 1997e(a). If Plaintiff were

improperly denied access to the grievance process, the process would be rendered unavailable, and

exhaustion would not be a prerequisite for initiation of a civil rights action. See Ross v. Blake, 136

S. Ct. 1850, 1858-59 (2016) (reiterating that, if the prisoner is barred from pursuing a remedy by

policy or by the interference of officials, the grievance process is not available, and exhaustion is

not required); Kennedy v. Tallio, 20 F. App’x 469, 470 (6th Cir. 2001).

               The scenario Plaintiff describes—prison officials not addressing his complaint as

he intended, but instead recharacterizing it and ignoring their own policies in processing his

grievance—does not violate Plaintiff’s First Amendment right to petition for redress; nor does it

constitute a violation of Plaintiff’s due process rights under the Fourteenth Amendment.

Moreover, with respect to Defendants Sun, Wixson, Schneider, and Zammaron, to the extent that

Plaintiff’s complaint presents claims for violation of state administrative rules, policies, or laws,

this Court declines to exercise jurisdiction over such claims. “Where a district court has exercised

jurisdiction over a state law claim solely by virtue of supplemental jurisdiction and the federal

claims are dismissed prior to trial, the state law claims should be dismissed without reaching their

merits.” Coleman v. Huff, No. 97-1916, 1998 WL 476226, at *1 (6th Cir. Aug. 3, 1998) (citing




                                                  9
Faughender v. City of N. Olmsted, Ohio, 927 F.2d 909, 917 (6th Cir. 1991)); see also Landefeld v.

Marion Gen. Hosp., Inc., 994 F.2d 1178, 1182 (6th Cir. 1993).1

                 Plaintiff’s remaining claims—free exercise under the First Amendment and equal

protection under the Fourteenth Amendment against Defendant Skipper—may proceed.

                                                   Conclusion

                 Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Sun, Wixson, Schneider, and Zammaron will be dismissed for

failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

The Court will also dismiss, for failure to state a claim, Plaintiff’s First Amendment right to

petition and Fourteenth Amendment due process claims against Defendant Skipper. Plaintiff’s

free exercise claims and equal protection claims against Defendants Rodenault and Skipper remain

in the case.

                 An order consistent with this opinion will be entered.



Dated:       August 8, 2019                          /s/ Robert J. Jonker
                                                     ROBERT J. JONKER
                                                     CHIEF UNITED STATES DISTRICT JUDGE




1
 The Court also dismisses Plaintiff’s state law claim against Defendant Skipper, without prejudice, to avoid
unnecessary complication and confusion. 28 U.S.C. §1367(c).

                                                        10
